DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received March 16, 2022.  Claims 7, 13 and 20 have been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-6, 8-12, 14-19 and 21-23 are pending and addressed below.
Response to Arguments/Amendments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the recitation of communication between a server, a mobile device, location beacon and POS to pre-initiate a transaction and identify a preauthorized transaction limit based on data provided by the mobile device is patent eligible.  Applicant argues that the process where the location beacon detects the presence of the mobile device within a proximity of a merchant facility then the server is informed of the presence of the devices and transmits a message to the device to query the device to trigger a pre-initiation of the transaction.  The device also transmits an “estimated transaction amount”, where the user is provided the estimated transaction amount value and the user confirms by selecting the trigger of a pre-initiation of the transaction.  The server determines corresponding preauthorization limits and stores the limit in a preauthorization record.  The server then transmits a preauthorization code to the device corresponding to the transaction limit.  The preauthorization code may be provided by the mobile device to perform the transaction which is presented to the POS where the POS transmits the code to the server.  The server determines the received code corresponds to the code on record and transmits to the POS the transaction is authorized.  Applicant argues this process recites a specific technological improvement to the authorization of transactions at POS.  Specifically applicant points to the location beacon as well as the communications with the device to pre-initiate and pre-authorize transactions for shopping.  The applicant argues that the claimed limitations reduce time and complex authorization messages occurring at POS which allows the merchant to skip verification such as signatures, Pins, identification checks. The examiner respectfully disagrees.  The claimed process as a combination is not to improve technology but instead to pre-authorize a transaction within a technical environment.  The receiving a message from a location beacon that has detected a mobile device corresponding to the consumer within a proximity, is drafted under their broadest interpretation to cover the performance of the mind except for the recitation of a “location beacon”.  That is other than reciting the location provides the message that a proximity of a device has been detected does not preclude the detecting of proximity from being practically performed in the mind.  For example the detecting of a mobile device can encompasses a user standing or viewing a screen of a GPS tracking of location or standing the vicinity and determining that the consumer is within a proximity of a POS.  The limitation only requires the merchant facility receive a message that the user device has been detected within a proximity.  Furthermore, the recitation of the location device detecting proximity is recited at a high level of generally and merely automates the detecting proximity step therefore acting as a generic computer device operating in its ordinary capacity as part of a transaction process for authorization of a transaction. The location beacon is generically claimed and is operating in its ordinary capacity and does not use the judicial exception in a manner which imposes meaningful limits upon the judicial exception.  With respect to the preauthorization steps, those technical processes are not dependent upon each other in order to improve technology but instead are dependent upon the abstract idea of pre-authorizing a transaction by applying a computer environment to perform the abstract idea.  The rejection is maintained.
.  In the remarks applicant argues that independent claims 8 and 15 recite similar language and are patent eligible based on the limitations and argument presented above.  The examiner respectfully disagrees.  See response to argument 1.  The rejection is maintained. 
In the remarks applicant argues that the claimed process cannot reasonably be performed by the human mind.  Applicant argues that (1) under step 2A the claimed subject matter implements a practical applicant by preauthorizing a consumer with a mobile device detected in the proximity of a location beacon using server communications with the mobile device.  Applicant then recites the limitations arguing that the practical application is the process that includes “when a consumer is in range of a location beacon located within the merchant facility and before a transaction with the consumer is requested at a POS within the merchant facility” which then starts the pre-authorization process discussed above. Applicant argues that the claims recite a technological solution based on the digital communications between devices recited in the claims (server, location beacon, mobile device and POS).  This communication provides a practical application and is eligible under step 2A.  The examiner respectfully disagrees.  Using user device proximity information is order to authorize a user is well known and long held technology.  The preauthorization process is not to provide a solution to technology but as stated by the applicant is “the claimed limitations reduce time and complex authorization messages occurring at POS which allows the merchant to skip verification such as signatures, Pins, identification checks)”.  The examiner respectfully disagrees.  The claimed limitations do not provide a technical solution to address complex authorization messages that allow the verification to be skipped by the merchant.  The claimed limitations merely recite an authorization process within a technical environment.   The recited steps of receiving a message indication proximity, transmitting a text message to pre-initiate the transaction is not to improve message transmission technology but instead to perform a transaction process.  The determining a preauthorized transaction limit corresponding to a transaction amount value, storing the preauthorization record, transmitting a preauthorization code is not directed toward an integration of technology which imposes meaningful limits upon the judicial exception but instead to preauthorize a transaction based on rules and transmit a code for authorization of a transaction so that the code can be received by the merchant and then determined by the server that the code corresponds to a stored record.  Such authorization processes are not directed toward a technical improvement but instead to mitigate risk and to implement a transaction authorization process.  Technology is not the focus of the claim limitations, instead an authorization process is the focus which is directed toward a sales activity.  The rejection is maintained.
In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Applicant recites the steps arguing that the process of using allocation beacon to trigger a server to initiate communication with a mobile device to obtain an estimated transaction amount which is not routine or conventional.  The examiner respectfully disagrees.  As evidence the examiner provides:
US Pub No. 2012/0064923 A1 by Imes et al which discloses
“the proximity control selector 651 may be configured to provide an automatic (AUTO) setting 667 selectable on the user interface 530. When the AUTO setting 667 is selected, proximity detection of the mobile device 632 is automatically enabled in response to the mobile device 632 leaving the site 604. The mobile device 632 may be detected as having left the site 604, thus enabling proximity detection, when the distance between the mobile device 632 and the site 604 exceeds the first boundary distance 639.[para 0188]... A demand response selector can include several settings such as an always participate selection configured to always enable a curtailment of an HVAC system in response to a demand response event, a never participate selection configured to not allow a curtailment of the HVAC system in response to a demand response event, a request participation selection configured to initiate a communication, such as an email, text message, instant message, social network message, or various combinations thereof to the user to request participation in a demand response event. A demand response selector can be operably associated with demand response module 668 to initiate demand response inquiries, analyses, and deployments [0189]


US Pub No. 2016/0259462 A1 by Liao which discloses:

[0028] In step 430, the proximity sensor 160 determines whether the object is in close proximity to the mobile device 100, and then emits the interrupt signal or the signal in other form to inform the processor 140 of the determination result. If the proximity sensor 160 determines that the object is in close proximity to the mobile device 100, it indicates that the user is very close to the mobile device 100, and the processor 140 may disable the touch panel 120 in step 440 to avoid incorrect operation caused by the user who mistakenly touched the touch panel during the telephone communication. If the proximity sensor 160 determines that no object is in close proximity to the mobile device 100, the processor 140 enables the touch panel 120 in step 450.

[0029] Subsequently, the processor 140 determines whether the telephone communication conducted by the communication unit 130 is ended in step 460. If the telephone communication is not ended, the flow returns to step 430. If the telephone communication is ended, the processor 140 disables the proximity sensor 160 and the infrared emitter 150 in step 470.
[0030] The mobile device and the proximity detection method as provided above are capable of detecting whether the mobile device is covered by using the infrared emitter and the proximity sensor instead of the Hall sensor and the magnet in conventional art. 
	
US Pub No. 2013/0173456 A1 by Grigg et al discloses:
The transactions proximate current location 440 selection allows the user to enter their current location or address in the address/location field 442 and, upon activation of the search button 446, returns a presentation of all transactions occurring proximate (i.e., within a predetermined distance/radius of the current location) the current location. The transactions may be presented such that the transaction closest in distance in presented first or the transactions may be presented in any other order, such as alphabetical based on the name of the merchant. In alternate embodiments, the presentation may provide for sorting the transactions in terms of sort criteria, such as closest in distance, date, merchant name, transaction amount and the like. In alternate embodiments, in which the mobile device is configured with a location-determining device, such as a Global Positioning System (GPS) device or the like or is equipped with other means of determining the current location absent user entry (e.g., location based on cellular signals, triangulation or the like), the need to enter the current location is obviated. In such, embodiments, the transaction proximate current location 440 selection may be limited to the search button 446. In addition, the transactions proximate current location 440 selection may include a transaction range/distance field 444 operable to allow the user to enter the distance or range for which transactions should be presented (e.g., within one mile, within five miles, within fifty miles or the like).

[0060]... commands may indicate the type of transactions to be presented, the date range of transactions to be presented, the merchant from which transactions were conducted the amount range or amount; limits of the transactions or the like. 

[0061] Referring once again to FIG. 2, the transaction presentation application 114 may additionally include automatic launch module 156 which is configured to automatically launch the transaction presentation application 114 and present transaction data 116 upon occurrence of a predetermined event. In one embodiment of the invention, the predetermined event is the user being at or in close proximity to a merchant at which the user has recently conducted a transaction, such as a mobile payment transaction. The automatic launch module 156 may rely on cellular network signals to determine the location of the mobile communication device 102 or the device may include a location determining device, such as a Global Positioning System (GPS) device or the like to determine the location 158 of the mobile communication device 102. The merchants at which the user has recently conducted transactions and their location can be identified from payment databases stored locally on the mobile communication device or remotely at a network site. Once the determination is made that the mobile communication device 102 is located at or in close proximity to a merchant at which the user has conducted a transaction, the application 114 automatically launches and transaction data 116 is displayed. In specific embodiments, the transaction data 
116 that is displayed is limited to the merchant that triggered the automatic launch of the application 114.

GB 2463600 A by Bull et al discloses:

[0258] ... collected information on the serving cell, serving sector and timing advance combined with beacon power measurements taken by the mobile station normally used for the determination of handover candidates. By combining the cell-ID, sector information, and timing advance with a power-difference-of-arrival calcu... Factors such as geometry of the neighboring cells, the RE environment and the number of measured beacons can limit the usefulness of ECID [02591 This geo-fencing application cannot detect idle mobiles but can detect amd estimate location for mobiles, entering (or exiting) the area and undergoing the handover procedure. ...

US Pub No. 2018/0025350 A1 by Grossman discloses:

[0031]...For purposes of illustration and not limitation, the predetermined distance can be preprogrammed into the processor of the mobile payment device 204 such that the mobile payment device 204 uses the sensors to detect when a merchant terminal 202 is within that predetermined distance from the mobile payment device 204 in order to facilitate stable communications between the mobile payment device 204 and the merchant terminal 204.
[0032] In some embodiments, once the mobile payment device 204 detects that it is within the predetermined distance away from the merchant terminal, the mobile payment device 204 can initiate the POS transaction. In other embodiments, the mobile payment device 204 can initiate the POS transaction upon user command without detecting proximity to the merchant terminal. For example, once the user of the mobile payment device presses a button and/or initiates a command on the mobile payment device to commence the POS transaction, the mobile payment device can identify the user's digital wallet information stored and/or accessible to the mobile payment device 204 and generate a series of pulses for the haptic actuator of the mobile device. The processor of the mobile payment device 204 can convert digital wallet information (e.g., payment card information, user identification information, authentication information, token information, and reward information) into a data format expected by the touch and/or pressure sensitive reader of the merchant terminal 202.
CN 102414710 A by CHIOTOBEROSS et al discloses:

the customer takes the mobile device 108 enters the retailer 104 place of business, which can be a supermarket. a single product 110 can be marked with RFID label or bar code, so that they can be distinguished. when the customer several goods from shelf 110 and putting it into the shopping cart, on the mobile device 108 running the application program detects the article, and contacts the service provider 102 to obtain the price of goods. can request discount to proposed parameter (e.g., purchase more milk bottle is usually home consumption of a lot of milk) via an application program running on the mobile device 108 of the customer. Is activated on the mobile device 108 running application program can be downloaded from the service provider 102, or the customer enters the retailer 104 of place of business. In one aspect, for example, the service provider 102 can use the position sensor (e.g., a mobile device with GPS capability combined with geographical fence mark identifying business field of 108, etc.) to determine the customer has entered a retailer 104 place of business.  

 [0048] The financial institution server 230 can include any server and/or apparatus described and/or contemplated herein. Additionally or alternatively, the financial institution server 230 can be configured to initiate, perform, complete, and/or facilitate any portion of any embodiment described and/or contemplated herein as being initiated, performed, completed, and/or facilitated by a server and/or apparatus.
US Pub No. 2011/0270618 a1 by Banerjee et al discloses:

[0009]...receiving one or more purchase thresholds specified by the consumer; and providing the offer to the consumer's mobile device based at least partially on the one or more purchase thresholds. For example, the one or more purchase thresholds may include a maximum prices or maximum distance from the consumer's current location.

[0036]... For example, some embodiments of the invention include a positioning system that can identify the current latitude and longitude, and in some cases altitude, of the consumer's mobile device 200 using a sensor/transceiver in the consumer's mobile device 200 in conjunction with a satellite system and/or the wireless telephone network 122. In other embodiments, more local sensors/transceivers interact with sensors/transceivers of the consumer's mobile device 200 to determine if the consumer 110 is within a certain distance from a merchant and/or moving toward or away from the merchant. For example, in one embodiment of the invention, a merchant has sensors at its entrances that can communicate with consumer mobile devices 200 that have NFC capabilities and, thereby, determine when a consumer 110 possessing the consumer mobile device 200 enters or leaves the merchant's facility.

The rejection is maintained. 

In the remarks applicant that the claimed subject matter of the application is similar to example 35 claims 2 and 3 in patent eligibility where patent eligibility was found in the generation of a random code and transmitting it to a mobile device that is registered to the customer associated with the bank card; reading an image from the...mobile device that is generated in response to receipt of the random code, wherein the image include encrypted code data; decrypting the code data from the read image, ...

The examiner respectfully disagrees.  Example 35 claim 2 eligibility was found by the combination of the ATM providing a random code the mobile device generation of the image having the encrypted code data in response to the encrypted code the ATM’s decryption and analysis of the code data operated in a non-conventional manner.  This is not the case of the current application.   Although a authorization code is transmitted and received, the claim is silent with respect to the random code generation process that is encrypted and decrypted.  Accordingly claim 2 is not applicable to the current application.   
Claim 3 found patent eligibility in the additional limitations of the ATM generating a random code, displaying the code the ATM obtaining a confirmation code generated by the mobile device in response to the random code which is used for fraud prevention by analyzing the customer device confirmation code with respect to the random code.  This is not the case of the current application which merely transmits and receives an authorization.  Accordingly claim 3 of example 35 is not applicable.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art references fail to teach or suggest “when a consumer is in range of a location beacon located within the merchant facility and before a transaction with the consumer has been requested at a POS terminal within the merchant facility.  Applicant’s argument is moot as a new reference has been applied to the rejection in response to the amendments. 
In the remarks applicant argues that the prior art references fail to teach or suggest “Receiving at a server and from a location beacon a message indicating that the location beacon has detected a mobile device corresponding to the consumer within a proximity of the location beacon” the examiner respectfully disagrees. A message in a computer environment is simply a communication. As discussed above, in at least para 0044, the Iimitation is taught by the prior art references. The rejection is maintained.
In the remarks applicant argues that the prior art references fail to teach or suggest the limitation “in response to receiving the message, transmitting, from the server to the mobile device, a text message including a query to pre-initiate the transaction;” Applicant’s argument is moot as a new reference has been applied to the rejection in response to amendments to the claims.
In the remarks applicant argues that the prior art references fail to teach or suggest the limitation “receiving, at the server from the mobile device, a response message to the query triggering a pre-initiation of the transaction at the merchant facility and an estimated transaction amount entered by the consumer on the mobile device;” The examiner respectfully disagrees. The prior art reference Lloyd explicitly teaches in at least para 0009 wherein the prior art teaches token may have limitations that limit the transaction that the user may enter; para 0062 wherein the prior art teaches user request token in order to make a payment...the token that may limit the transactions in which the user may enter...since the prior art teaches the user entering an amount for a token and teaches token may have limitations that limit the transaction that the user may enter, the examiner maintains that the prior art teaches the argued imitations. The rejection is maintained.
In the remarks applicant argues that the prior art references fail to teach or suggest the limitation “determining, by the server, a preauthorized transaction limit corresponding to the estimated transaction amount value;” The prior art Lloyd explicitly teaches in para 0039 wherein the prior art teaches token limitations include transaction amounts, and other limitations, With respect to the “estimated value”, until the bill is paid all values are estimated as additional fees or discounts could be applied. The prior art explicitly teaches in para 0039 that during transaction not during the pre-authorization process that cash back, reward points, best discounts can be applied; para 0063 wherein the prior art teaches during token creation transaction amount is determined; para 0065 wherein the token request is determine to meet transaction limits and other limits on the account;  para 0079 wherein the prior art teaches “another institution, transactions in which the user 202 may enter may be pre-authorized (e.g., pre-qualified) to determine what accounts (e.g., tokens) may be used to complete the transaction, without having to arbitrarily choose an account for the transaction.  In the case when there are multiple digital wallets or multiple accounts, the account that is pre-authorized or the account that provides the best rewards may be automatically chosen to complete the transactions”.
In the remarks applicant argues that the prior art references fail to teach or suggest the limitation “transmitting, from the server to the mobile device, a preauthorization code corresponding to the preauthorized transaction limit;” As set forth in the interpretation of claim language, the pre-authorization code in light of the specification can be broadly interpreted as any of “a QR-code, barcode, alphanumeric code, or any other suitable type of information (token) capable of indicating approval for facilitating a transaction between the consumer and the merchant.  The prior art Lloyd teaches pre-authorizing a transaction and transmitting a token (i.e. preauthorization code) corresponding to the preauthorized transaction limit.  The rejection is maintained. 
In the remarks applicant argues that the prior art references fail to teach or suggest the limitation “when the transaction with the consumer has been requested at the point-of-sale terminal:”, the examiner respectfully disagrees.  The prior art teaches in at least para 0060 after the token has been received by the mobile device the POS scanning token from user device
In the remarks applicant argues that the prior art references fail to teach or suggest the limitation “receiving, by the server from the point-of-sale terminal within the merchant facility the preauthorization code as part of the transaction corresponding to the consumer, wherein the point-of-sale terminal received the preauthorization code from the mobile device.” The examiner respectfully disagrees.  The prior art as recited in the rejection explicitly teaches para 0064 wherein the prior art teaches “The token associated with payment device, digital wallet, or user account within the wallet is presented to the merchant 10 as payment in lieu of the actual user account number and/or other user account information. The merchant 10 receives the token, multiple tokens” para 0069 wherein the prior art teaches “to enter into transactions with merchants 10 utilizing tokens instead of user account numbers. As illustrated”)

Applicant has not properly rebutted the claim limitations, merely listing the limitations and making the conclusory statement that the limitations are not taught is not persuasive or proper.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification.  Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). Rebuttal evidence may include evidence that the claimed invention was copied by others.   For next prosecution, the examiner requires the applicant to properly rebut the limitations considered insufficient.  Conclusory statements are not persuasive and need not be addressed.  For prosecution purposes the examiner responded to the conclusory statement, in this office action, but will not do so in the future. 
Claim Interpretation
In light of the specification (para 0024), the preauthorization code to be any of “a QR-code, barcode, alphanumeric code, or any other suitable type of information (token) capable of indicating approval for facilitating a transaction between the consumer and the merchant. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14-19 and 21-23 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1-6 and 21:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) receiving a message indicating the location beacon has detected the customer within a proximity when customer is in the range of within a merchant facility (2) transmitting a test message (3) receiving a response message to the query triggering a pre-initiation of a transaction and estimate transaction amount (4) determining a preauthorization transaction limit based on transaction amount value (5) storing pre-authorization record (6) transmitting preauthorization code (7) receiving preauthorization code (8) determining pre-authorization code corresponds to pre-authorization record (9) transmitting message authorizing transaction.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer system to transmit authorization codes.  For example, but for the “at a server” language, the claim encompasses a mental process such as “detecting …consumer proximity of merchant location” nothing in the limitation precludes the step from encompassing a human standing where the customer proximity within the merchant facility could be mentally observed. This is equally true with respect to “receiving data signifying that consumer intends to complete a transaction”, “receiving a response message to the query triggering a pre-initiation of a transaction and estimate transaction amount “ and “transmitting preauthorization code...receiving ...code and transmitting ...authorizing the transaction” mimics mental process of observation/communication.  The limitations “determining ...transaction limit”...”determining codes corresponds with record” mimics mental processes of analysis and decision.   These steps recite steps that can easily be performed in the human mind as mental processes because the steps of detect customer, receive data/code and determining code associated with transaction and determining limits, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Furthermore, when considered as a whole the claimed subject matter is directed toward authorizing a transaction which is a concept of the sub-category sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a steps performed “by a server” to (1) receiving a message indicating the location beacon has detected the customer within a proximity when customer is in the range of within a merchant facility- a common business practice of using technology to determine a user location for a transaction (2) receiving an indication customer intends to complete a transaction – a common business practice (3) receiving a response message to the query triggering a pre-initiation of a transaction and estimate transaction amount -insignificant extra solution activity of data transmission (4) determining a preauthorization transaction limit based on transaction amount value – a common business practice (5) storing pre-authorization record –insignificant intermediary extra solution activity (6) transmitting preauthorization code – a common business practice (7) receiving preauthorization code – a common practice (8) determining pre-authorization code corresponds to pre-authorization record – common business practice to mitigate risk (9) transmitting message authorizing transaction.- a common business practice. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  With respect to the limitations “by a server” performing the steps, the computer based system merely automates the recited steps.  The server, user device, location beacon and POS operates in its ordinary capacity and does not use the judicial exception in a manner that imposes meaningful limits upon the abstract idea.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical means within a computer environment.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts the combination of limitations the combination of limitations (1)-(5) is directed toward obtaining location information and customer transaction related data in order to determine a pre-authorization limit and store a pre-authorization code-a common business practice.  The combination of limitations (6)-(9) is directed toward transmitting/receiving pre-authorization codes and determining authorization code corresponds to stored code- a common business practice to mitigate risk.   The server and its functions are recited at a high level of generality and merely automates the steps recited, therefore, acting as a generic computer to perform the abstract idea identified.  The server is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of authenticating users based on transaction data, consumer proximity and authentication code which is a process directed toward a business practice.    The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to authenticate a user and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea includes a “server”, a “POS”, a “location beacon” and “mobile device”–is purely functional and generic.  Nearly server is capable of performing the steps of “detecting”, “receiving”, “performing”, “transmitting”, “receiving”, “determining” and “transmitting” required by the method claims . . . As a result, the server claimed fails to offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011)   Absent a possible narrower construction of the terms “detecting”, “receiving”, “performing” and “transmitting” ... are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
In para 0003 the specification discloses “A system, method, and computer readable medium (collectively, "system") for rapid checkout pre-initiation may comprise determining that a consumer is within a merchant location of a merchant... but also could be a kiosk at the store entrance where a cardholder could scan their "presence and intent" from their phone back to an authorizing entity. The system may determine that the consumer intends to complete a transaction with the merchant.  The system may perform an inquiry regarding the transaction. The system may receive an authorization request from the merchant for the transaction. The system may transmit, based at least partially upon the inquiry, an authorization response to the merchant.”
Please note that the specification is silent with respect to any details as to the technical implementation of the “pre-initiation” that goes beyond analyzing and inquiring information.  
In para 0012 the specification discloses “A system for transaction pre-initiation is disclosed. A transaction may be pre-initiated by a variety of methods. In various embodiments, a consumer may instruct an authorizing entity, such as a transaction account issuer, that the consumer is going to make a purchase in the near future. For example, the consumer may open a mobile application on a mobile device, and indicate that the consumer is going to initiate a transaction with a particular merchant. In various embodiments, the authorizing entity may determine that a consumer is going to initiate a transaction in the near future. For example, the authorizing entity may determine based on a signal from a mobile device of a consumer (e.g., GPS) that the consumer is within a merchant location. The authorizing entity may transmit a message to the consumer in response to determining that the consumer is within the merchant location, and the consumer may respond ( e.g., via an selection within an app) indicating that the consumer is going to initiate a transaction with
the merchant. In various embodiments, the merchant may detect that the consumer is within the merchant location ( e.g., via beacons or kiosks within the merchant establishment), and the merchant may notify the authorizing entity through these systems”
Please note that the specification is silent with respect to pre-initiation, initiation of the transaction or the detecting that the customer is within the merchant location.  Rather the specification merely recites the function and expected result.  
[0015] Referring to FIG. 1, a system 100 for pre-initiation is illustrated according to various embodiments. The system 100 may comprise a transaction account issuer ("TAI") application server 110. The application server 110 may provide graphical user interface ("GUI"), such as a website or mobile application, which allows a consumer to interact with a TAI. For example, the TAI application server 110 may provide a website which allows a consumer to view account statements and make payments....
Please note that the specification is silent with respect to a technical process for the “pre-initiation” the specification instead focuses on the expected result that allows a cusumer to interact with accounts.  
[0028] The authorizing entity may perform one or more authorization inquiries (step 280). The authorizing entity may have previously performed one or more authorization inquiries in response to the pre-initiation. Thus, the number or type of authorization inquires performed at the time of the transaction may be decreased, which may decrease the processing time associated with authorizing the transaction. Furthermore, because the system has already confirmed via the consumer's mobile device that the consumer is within the merchant location and intends to complete a transaction with the merchant, the authorizing entity may approve transactions which may have otherwise been declined, as well as may approve transactions without requiring a signature or consumer ID verification, which may have otherwise been required.
Please note that the specification discloses authorization inquiries and pre-initiation and customer confirmation without any details as to the technical implementation of any the authorization, pre-initiation or customer confirmation process as to technology.  

In para 0011 the specification discloses “the steps recited in any of the method or process descriptions may be executed in any order and are not limited to the order presented. Moreover, any of the functions or steps may be outsourced to or performed by one or more third parties. Furthermore, any reference to singular includes plural embodiments, and any reference to more than one component may include a singular embodiment.” 
In para 0025 the specification discloses “mobile device may transmit the preauthorization code to the merchant POS via NFC or Bluetooth®; the consumer may type the preauthorization code into the merchant POS, or the consumer's mobile device may transmit the preauthorization code to the merchant POS by any other suitable method “
In para 0040, the specification discloses basic generic computer elements with an operating system with various conventional software.  In para 0074, the specification discloses “Middleware may include any hardware and/or software suitably configured to facilitate communications and/or process transactions between disparate computing systems. Middleware components are commercially available and known in the art. Middleware may be implemented through commercially available hardware and/or software, through custom hardware and/or software components, or through a combination thereof “ 
In para 0076, where the specification discloses the system may employ any number of conventional techniques for data transmission, signaling, data processing, network control, and the like.  
See also para 0037, para 0041, para 0050, para 0052, para 0055, para 0061
Accordingly the specification makes clear that generic computer components and well known technical processes are applied to perform the identified abstract idea. 
Further evidence includes:
US Pub No. 2012/0064923 A1 by Imes et al;  US Pub No. 2016/0259462 A1 by Liao (para 0028-0030); US Pub No. 2013/0173456 A1 by Grigg et al; GB 2463600 A by Bull et al (para 0258-0259); US Pub No. 2018/0025350 A1 by Grossman (para 0031-0032); CN 102414710 A by CHIOTOBEROSS et al; US Pub No. 2011/0270618 a1 by Banerjee et al (para 0009, para 0036):

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 and 21 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward transmitting a notification to a customer – insignificant extra solution activity to transmit data.  Dependent claim 3 is directed toward detecting proximity of device- well-understood and routine technology in business practice of risk mitigation.  Dependent claim 4 is directed toward transmitting instructions to skip verification- a common business practice.  Dependent claim 5 is directed toward POS accepts code- insignificant extra solution activity.  Dependent claim 6 is directed toward a displaying pre-authorization code- insignificant extra solution activity of outputting data.   Dependent claim 21 is directed toward indicating additional verification not needed- a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-6 and 21 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-12, 14 and 22:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory tangible computer readable storage medium article of manufacture, as in independent Claim 8 and the dependent claims. Such articles of manufacture fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 8 corresponds to method claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Manufacture claim 8 corresponds to method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include an article of manufacture including a non-transitory tangible computer readable medium having instructions stored and a server–is purely functional and generic.   The instructions causing a computer-based system to execute the instructions and a server claimed to perform the abstract idea.  Nearly every computer based system and server is capable of performing the basic computer instructions and functions claimed- As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Manufacture claim 8 instructions corresponds to method steps of claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9-12, 14 and 22 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 9 is directed toward a transmitting a notification– insignificant extra solution activity to transmit data.  Dependent claim 10 is directed toward detecting proximity using generic locational device- well-understood and routine process in business practice for risk mitigation.  Dependent claim 11 is directed toward transmitting instructions to the merchant- a common business practice.  Dependent claim 12 is directed toward POS accepts code- insignificant extra solution activity.  Dependent claim 14 is directed toward a limiting the pre-authorization code to a QR code- common business practice.   Dependent claim 22 is directed toward indicating additional verification not needed- a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9-12, 14 and 22 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-19 and 23:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such articles of manufacture fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 15 functions corresponds to method steps of claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 15 functions corresponds to the steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a system comprising a processor, a tangible, non-transitory memory having instructions executed by the process to perform the functions corresponding to the steps of claim 1.   The recited hardware and other computer elements are purely functional and generic.  Nearly every computer system is capable of performing the basic computer instructions claimed- As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
System claim 15 processor executed instructions corresponds to method steps of claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-19 and 23 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward a transmitting a notification – insignificant extra solution activity to transmit data.  Dependent claim 17 is directed toward detecting proximity a common use of technology in transactions for risk mitigation or to apply usage rules for transactions.  Dependent claim 18 is directed toward transmitting verification instructions to the merchant- a common business practice.  Dependent claim 19 is directed toward POS accepts code- insignificant extra solution activity.  Dependent claim 23 is directed toward indications that additional verification not needed- a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-19 and 23 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 112
Claims 1-6, 8-12, 14-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claims 1-6, 8-12, 14-19 and 21-23:
Independent Claim 1, Claim 8 and Claim 15 recite the limitation “a response message to the query triggering a pre-initiation of the transaction at the merchant facility and an estimated transaction amount entered by the consumer on the mobile device”, or “a response message to the mobile device, a text message including a query to pre-initiate the transaction, “ which is new matter.  The specification is silent with respect to a “a response message query triggering pre-initiation of the transaction”.  
The specification has support for “a cardholder could scan their "presence and intent" from their phone back to an authorizing entity. The system may determine that the consumer intends to complete a transaction with the merchant. The system may perform an inquiry regarding the transaction. The system may receive an authorization request from the merchant for the transaction” [0003]- Please note that there is no support for a response message to query triggering a pre-initiation of the transaction or “a response message to the mobile device, a text message including a query to pre-initiate the transaction“.  
The specification discloses in para 0012 “A system for transaction pre-initiation is disclosed. A transaction may be pre-initiated by a variety of methods. In various embodiments, a consumer may instruct an authorizing entity, such as a transaction account issuer, that the consumer is going to make a purchase in the near future. For example, the consumer may open a mobile application on a mobile device, and indicate that the consumer is going to initiate a transaction with a particular merchant. In various embodiments, the authorizing entity may determine that a consumer is going to
initiate a transaction in the near future. For example, the authorizing entity May 21, 2022 determine based on a signal from a mobile device of a consumer (e.g., GPS) that the consumer is within a merchant location. The authorizing entity may transmit a message to the consumer in response to determining that the consumer is within the merchant location, and the consumer may respond ( e.g., via an selection within an app) indicating that the consumer is going to initiate a transaction with the merchant. In various embodiments, the merchant may detect that the consumer is within the merchant location ( e.g., via beacons or kiosks within the merchant establishment), and the merchant may notify the authorizing entity through these systems.  Please note that there is no support for a response message to query triggering a pre-initiation of the transaction or “a response message to the mobile device, a text message including a query to pre-initiate the transaction”.  
The specification has support for “Referring to FIG. 1, a system 100 for pre-initiation is illustrated according to various embodiments. The system 100 may comprise a transaction account issuer ("TAI") application server 110. The application server 110 may provide graphical user interface ("GUI"), such as a website or mobile application, which allows a consumer to interact with a TAI. For example, the TAI application server 110 may provide a website which allows a consumer to view account statements and make payments. The system 100 may comprise a TAI hub 120.  The TAI hub 120 may comprise one or more servers and/or databases which store information relevant to a consumer, such as transaction history, account balances, credit scores, personal information, etc. The TAI application server 110 may communicate with the TAI hub 120 in order to provide account information to the consumer and process payments from the consumer.” [0015]  Please note that there is no support for a response message to query triggering a pre-initiation of the transaction or “a response message to the mobile device, a text message including a query to pre-initiate the transaction”.  
The specification has support for “The authorizing entity may perform one or more authorization inquiries (step 280). The authorizing entity may have previously performed one or more authorization inquiries in response to the pre-initiation. Thus, the number or type of authorization inquires performed at the time of the transaction may be decreased, which may decrease the processing time associated with authorizing the transaction....[0028]  Please note that there is no support for a response message to query triggering a pre-initiation of the transaction or “a response message to the mobile device, a text message including a query to pre-initiate the transaction”.  
Dependent claims 2-6 and 21 depend upon claim 1 and contain the same deficiencies discussed above. Dependent claims 9-12, 14 and 22 depend upon claim 8 and contain the same deficiencies as discussed above with respect to claim 8.   Dependent claims 16-19 and 23 depend upon claim 15 and contain the same deficiencies discussed above with respect to claim 15. Therefore, claims 1-6, 8-12, 14-19 and 21-23 are rejected under 35 USC 112(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 21; Claims 8-10, 12 and 22; Claims 15-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0091764 A1 by Lloyd et al. (Lloyd) and further in view of US Pub. No. 2015/0356563 A1 by Vohra et al (Vohra) 
In reference to Claim 1:
(Currently Amended) A method ((Lloyd) in at least Abstract) comprising:
when a consumer is in range of a location... located within a merchant facility and before a transaction with the consumer has been requested at a point-of-sale terminal within the merchant facility ((Lloyd) in at least Abstract; para 0003, para 0011-0012, para 0044 wherein the prior art teaches that utilizing beacons for detecting locations is typical and well known “data received from the user device, by utilizing beacons and other transmitter devices…determining the location of the user with a certain precision. For example, the location of a user device may be determined and compared to the location of the merchant associated with the transaction” para 0060, , para 0066, para 0096 wherein the prior art teaches “the one or more applications configured for non-intrusive geo location determination are operatively connected to the Global Positioning Systems (GPS), other location determining systems, sensors monitoring the parameters of the user device, sensors monitoring the physical parameters of the user and the like, associated with the at least one user device”, para 0111 wherein the prior art teaches “system may determine that the payment credential…is not applicable …based on determining…account associated with payment instrument is designated for only …maximum transaction amount C, lesser than amount A, for a predetermined time period and frequency of use…”, para 0131 wherein the prior art teaches “determine that the …amount of …transaction is within the first range….”)):
receiving, at a Server, a message and from the location beacon indicating that the location beacon has detected a mobile device corresponding to the consumer within a proximity of the location beacon; ((Lloyd) in at least Abstract; para 0003, para 0011-0012, para 0044 wherein the prior art teaches that utilizing beacons for detecting locations is typical and well known “data received from the user device, by utilizing beacons and other transmitter devices…determining the location of the user with a certain precision. For example, the location of a user device may be determined and compared to the location of the merchant associated with the transaction” para 0096 wherein the prior art teaches “the one or more applications configured for non-intrusive geo location determination are operatively connected to the Global Positioning Systems (GPS), other location determining systems, sensors monitoring the parameters of the user device, sensors monitoring the physical parameters of the user and the like, associated with the at least one user device”.)...
receiving, at the server from the mobile device, a response message to the query triggering a pre-initiation of the transaction at the merchant facility and an estimated transaction amount entered by the consumer on the mobile device ((Lloyd) in at least para 0010, para 0038, para 0039 wherein the prior art teaches token may have limitations that limit the transaction that the user may enter; para 0040, para 0048, para 0055, para 0060, para 0062 wherein the prior art teaches user request token in order to make a payment...the token that may limit the transactions in which the user may enter...; para 0063,  para 0068, para 0079 wherein the prior art teaches “another institution, transactions in which the user 202 may enter may be pre-authorized (e.g., pre-qualified) to determine what accounts (e.g., tokens) may be used to complete the transaction, without having to arbitrarily choose an account for the transaction.  In the case when there are multiple digital wallets or multiple accounts, the account that is pre-authorized or the account that provides the best rewards may be automatically chosen to complete the transactions” para 0111-0112, para 0131):
determining, by the server, a preauthorized transaction limit corresponding to the  estimated transaction amount value ((Lloyd) in at least para 0039 wherein the prior art teaches token limitations include transaction amounts, and other limitations, With respect to the “estimated value”, until the bill is paid all values are estimated as additional fees or discounts could be applied. The prior art explicitly teaches in para 0039 that during transaction not during the pre-authorization process that cash back, reward points, best discounts can be applied; para 0044, para 0062, para 0063 wherein the prior art teaches during token creation transaction amount is determined; para 0065 wherein the token request is determine to meet transaction limits and other limits on the account; para 0079 wherein the prior art teaches “another institution, transactions in which the user 202 may enter may be pre-authorized (e.g., pre-qualified) to determine what accounts (e.g., tokens) may be used to complete the transaction, without having to arbitrarily choose an account for the transaction.  In the case when there are multiple digital wallets or multiple accounts, the account that is pre-authorized or the account that provides the best rewards may be automatically chosen to complete the transactions”, para 0090, para 0111-0112, para 0117, para 0131);
storing, by the server, a preauthorization record corresponding to the preauthorized transaction limit ((Lloyd) in at least para 0036 wherein the prior art teaches storing token in wallet, para 0037 wherein the prior art teaches storing token in cloud of provider of wallet or another third party, para 0060 wherein the prior art teaches storing token in application for use when entering transaction; para 0062):
transmitting, from the server to the mobile device, a preauthorization code [token] corresponding to the preauthorized transaction limit  ((Lloyd) in at least para 0037, para 0049 wherein the prior art teaches user receiving token para 0069, para 0099 wherein the prior art teaches user authenticated using received passcode with authentication credentials; As set forth in the interpretation of claim language, the pre-authorization code in light of the specification can be broadly interpreted as any of “a QR-code, barcode, alphanumeric code, or any other suitable type of information (token) capable of indicating approval for facilitating a transaction between the consumer and the merchant.  The prior art Lloyd teaches pre-authorizing a transaction and transmitting a token (i.e. preauthorization code) corresponding to the preauthorized transaction limit.);
when the transaction with the consumer has been requested at the Point-of Sale terminal ((Lloyd) in at least para 0037, para 0053, para 0060 wherein the prior art teaches POS scanning token from user device; para 0063, para 0072):
receiving, by the server, the preauthorization code [token] received from the Point-of-Sale terminal a message authorizing the transaction from a merchant system for the transaction ((Lloyd) in at least para 0064, para 0068-0069, para 0072-0074);...
transmitting, from the server to the Point-of-Sale terminal a message authorizing the transaction((Lloyd) in at least para 0065, para 0070, para 0073-0074, para 0090).
Lloyd suggest but does not explicitly teach:
when a consumer is in range of a location beacon located within a merchant facility ...
in response to receiving the message, transmitting, from the server to the mobile device, a text message including a query to pre-initiate the transaction ((Lloyd) in at least para 0010, para 0040, para 0048, para 0055, para 0079, wherein the prior art teaches communication between user and the user may be pre-authorized; para 0112):
determining, by the server, that the preauthorization code [token] received from the Point-of-Sale terminal corresponds to the preauthorization record  ((Lloyd) in at least para 0062, para 0069-0070, para 0072-0073); and
Although the prior art Lloyd does not explicitly teach the location beacon within the merchant facility the prior art does teach the mobile device location beacon recognizing the merchant location facility which suggest a corresponding beacon from which the mobile device is using to determine merchant location.  Accordingly the prior art provides some teaching which suggest the claimed limitation.
Although the prior art does not explicitly teach that the communication transmitting the query to pre-initiate is a text message, the prior art does teach communicating a query to pre-initiate the transaction based on the location determination activity and teaches in para 0121 that communication can be performed via “text messages”. Since text messages are a form of communication and the prior art teaches that this type of communication media is available and known in the art, it would have been obvious to one of ordinary skill in the art to simply substitute the generic communication of data using text message media.  One of ordinary skill in the art could have substituted the generic communications of the query to pre-initiate the transaction for the acknowledged communication text message media and the results of the substitution would have been predictable.  According the prior art provides teaching that makes obvious the communication format. 
Although Lloyd does not explicitly teach determining that the code/token received ...correspond to the pre-authorization record (i.e. stored pre-authorization code), the prior art does teach the POS sending token that has routing information to the acquiring institution and the routing information determines if routing information is associated with acquiring institutions where the issuing institution controls the tokenization routing database. (see para 0069-0070) and teaches in para 0073 that the financial institution stores account information with token and communicates with merchant in order to associate the token with the user.   Therefore, the prior art provides some teaching, suggestion, or motivation, either in the reference or in the knowledge generally available to one of ordinary skill in the art, to modify the reference to with a reasonable expectation of success to determine whether token/code stored and token/code received correspond, thereby leading one of ordinary skill to arrive at the claimed limitation. 
Vohra teaches:
when a consumer is in range of a location beacon located within a merchant facility and before a transaction with the consumer has been requested at a point-of-sale terminal within the merchant facility ((Vohra) in at least para 0029-0030)
receiving, at a Server, a message and from the location beacon indicating that the location beacon has detected a mobile device corresponding to the consumer within a proximity of the location beacon ((Vohra) in at least para 0039)
in response to receiving the message, transmitting, from the server to the mobile device, a text message including a query to pre-initiate the transaction ((Vohra) in at least para 0021-0022, para 0030, para 0040, para 0042)
receiving, at the server from the mobile device, a response message to the query triggering a pre-initiation of the transaction at the merchant facility and an estimated transaction amount entered by the consumer on the mobile device ((Vohra) in at least para 0030, para 0042 wherein the prior art teaches the value is verified and may approve user device and provide instructions for check-in via communications; para 0050);
determining, by the server, a preauthorized transaction limit corresponding to the  estimated transaction amount value ((Vohra) in at least para 0030, para 0036, para 0040-0042, para 0050)
storing, by the server, a preauthorization record corresponding to the preauthorized transaction limit ((Vohra) in at least para 0036-0037)
transmitting, from the server to the mobile device, a preauthorization code [token] corresponding to the preauthorized transaction limit ((Vohra) in at least para 0036, para 0040-0042, para 0044, para 0059-0060)
when the transaction with the consumer has been requested at the Point-of Sale terminal ((Vohra) in at least para 0042, para 0044)
receiving, by the server, the preauthorization code [token] received from the Point-of-Sale terminal a message authorizing the transaction from a merchant system for the transaction ((Vohra) in at least para 0017, para 0024-0025, para 0042, para 0044-0046)
determining, by the server, that the preauthorization code [token] received from the Point-of-Sale terminal corresponds to the preauthorization record ((Vohra) in at least para 0036-0037, para 0040-0042, para 0044-0045
transmitting, from the server to the Point-of-Sale terminal a message authorizing the transaction ((Vohra) in at least para 0045-0046, para 0053)
Both Lloyd and Vohra are directed toward utilizing location beacons detecting a mobile device at a merchant facility and preauthorizing transaction amount in response to the location detection.  Vohra teaches the motivation of merchant area beacon device in order to automatically check the customer in a designated area of the merchant.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the source of the beacon for location information when a customer enters a venue of a merchant of Lloyd to include the location beacon at the merchant venue of Vohra since Vohra teaches the motivation of merchant area beacon device in order to automatically check the customer in a designated area of the merchant. 
In compliance with KSR, the prior art Lloyd contained a device which differed from the claimed device by the substitution of the source of the location beacon.  The prior art Vohra provides evidence that the substituted components and their functions were known in the art.  According since both the source beacon of the prior art Lloyd and the source beacon of the prior art Vohra provide the same function for the same purpose, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable
In addition, in light of KSR, known work in one field of endeavor may prompt variations for it for use in the same field based on the design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.   The prior art references Lloyd and Vohra contain the same scope and field of endeavor as that of the applicants invention and includes a similar or analogous device.  The prior art Lloyd and Vohra provide design incentives or market forces which would have prompted adaptation of the known detection device.  The differences between the claimed invention and Lloyd were encompassed in known variations or in a principle known in the prior art as evidence by Vohra.    Therefore, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art
With respect to the limitation, “when a consumer is in range of a location beacon located within a merchant facility in response to receiving the message, transmitting, from the server to the mobile device, a text message including a query to pre-initiate the transaction” the prior art Vohra provides supporting evidence to Lloyd that based on location data a pre-authorization process is initiated via communication.  Vohra similar to Lloyd teaches that communication with the mobile device can be in the form of a text message.  Since text messages are a form of communication and the prior art teaches that this type of communication media is available and known in the art, it would have been obvious to one of ordinary skill in the art to simply substitute the generic communication of data using text message media.  One of ordinary skill in the art could have substituted the generic communications of the query to pre-initiate the transaction for the acknowledged communication text message media and the results of the substitution would have been predictable.  According the prior art provides teaching that makes obvious the communication format. 
With respect to the limitation “determining, by the server, that the preauthorization code [token] received from the Point-of-Sale terminal corresponds to the preauthorization record”, both Lloyd and Vohra teach receiving pre-authorization codes after user location is detected.  Vohra teaches the motivation of determining the pre-authorization code received corresponds to the pre-authorization record in order to improve security in transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to improves the token/authorization code transaction process of Lloyd to include the security measures of Vohra since Vohra teaches the motivation of determining the pre-authorization code received corresponds to the pre-authorization record in order to improve security in transactions
In reference to Claim 2:
The combination of Lloyd and Vohra discloses the limitations of independent claim 1.  Lloyd further discloses the limitations of claim 2.
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising 
transmitting, from the server to the mobile device, a notification message to display an identification of the merchant facility on the mobile device ((Lloyd) in at least para 0092 wherein the prior art teaches transaction history includes location of merchant, merchant mcc, para 0106 wherein the prior art teaches transaction history displayed).
In reference to Claim 3:
The combination of Lloyd and Vohra discloses the limitations of independent claim 1.  Lloyd further discloses the limitations of claim 3.
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the location beacon ...communications to detect the proximity of the mobile device.  ((Lloyd) in at least para 0044, para 0058, para 0096-0097, para 0100).
Lloyd does not explicitly teach:
wherein the location beacon uses Bluetooth low energy communications ...
Vohra teaches:
wherein the location beacon uses Bluetooth low energy communications to detect the proximity of the mobile device.((Vohra) in at least abstract; para 0011, para 0013, para 0015, para 0030)
Both Lloyd and Vohra teach using mobile devices of the customer and bluetooth beacon device of the merchant in order to indicate locations of the cell phone device and other similar devices without the user inputting operations for location determination and teach nearfield communication.  Vohra teaches the motivation of merchant location beacon technology incorporating Bluetooth capability in order to automatically check the customer at the designated area of the merchant when the merchant detection beacon detects the customer mobile device.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the location beacons for detecting customer location to include Bluetooth as taught by Lloyd to include merchant Bluetooth location beacons as taught by Vohra since Vohra teaches the motivation of merchant location beacon technology incorporating Bluetooth capability in order to automatically check the customer at the designated area of the merchant when the merchant detection beacon detects the customer mobile device.
In reference to Claim 5:
The combination of Lloyd and Vohra discloses the limitations of independent claim 1.  Lloyd further discloses the limitations of claim 5.
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the point of sale terminal accepts the preauthorization code via nearfield communication. ((Lloyd) in at least para 0041, para 0046, para 0107)
In reference to Claim 21:
The combination of Lloyd and Vohra discloses the limitations of independent claim 1.  Lloyd further discloses the limitations of claim 21.
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the preauthorization code indicates to the point-of-sale terminal that additional verification of a consumer identification is not needed to conduct the transaction ((Lloyd) in at least para 0044, para 0064, para 0079, para 0122 wherein the prior art teaches determining payment credential eligible):
In reference to Claim 8:
The combination of Lloyd and Vohra discloses the limitations of independent claim 8.
The article of manufacture instructions of claim 8 correspond to the method steps of method claim 1.  The additional limitations recited in claim 8 that go beyond the limitations to perform the operation that correspond to claim 1 include the structure comprising:
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations ((Lloyd) in at least para 0003, para 0010, para 0144) comprising:
The processes corresponding to the steps of claim 1. 
Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 9:
The combination of Lloyd and Vohra discloses the limitations of independent claim 8.  Lloyd further discloses the limitations of claim 9
Medium claim 9 instructions corresponds to method claim 2 steps.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2.
In reference to Claim 10:
The combination of Lloyd and Vohra discloses the limitations of independent claim 10.  Lloyd further discloses the limitations of claim 10.
Medium claim 10 instructions corresponds to method claim 3 steps.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 3.
In reference to Claim 12:
The combination of Lloyd and Vohra discloses the limitations of independent claim 8.  Lloyd further discloses the limitations of claim 12.
 (Previously Presented) The article of manufacture of claim 8 (see rejection of claim 8 above), 
wherein the point of sale terminal that accepts the preauthorization code.[token] via near-field communications ((Lloyd) in at least para 0041, para 0044 wherein the prior art teaches “determining validity of transaction and the like, either in real-time (or near real time) or at a predetermined settlement date”, para 0046, para 0079 wherein the prior art teaches “another institution, transactions in which the user 202 may enter may be pre-authorized (e.g., pre-qualified) to determine what accounts (e.g., tokens) may be used to complete the transaction, without having to arbitrarily choose an account for the transaction.  In the case when there are multiple digital wallets or multiple accounts, the account that is pre-authorized or the account that provides the best rewards may be automatically chosen to complete the transactions”, para 0107)
In reference to Claim 22:
The combination of Lloyd and Vohra discloses the limitations of independent claim 8.  Lloyd further discloses the limitations of claim 22.
Medium claim 22 instructions corresponds to method claim 21 steps.  Therefore, claim 22 has been analyzed and rejected as previously discussed with respect to claim 21.
In reference to Claim 15:
The combination of Lloyd and Vohra discloses the limitations of independent claim 15.  
The system functions of claim 15 correspond to the method steps of method claim 1.  The additional limitations recited in claim 15 that go beyond the limitations to perform the functions that correspond to claim 1 include the structure comprising:
A system ((Lloyd) in at least para 0003, para 0010, para 0144) comprising: 
a processor ((Lloyd) in at least para 0003, para 0010, para 0050); and
a tangible, non-transitory memory configured to communicate with the processor; the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations ((Lloyd) in at least para 0003, para 0010, para 0144) comprising:
The functions of claim 15 corresponding to the steps of claim 1. 
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 16:
The combination of Lloyd and Vohra discloses the limitations of independent claim 15.  Lloyd further discloses the limitations of claim 16.
System claim 16 functions corresponds to method claim 2 steps.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 17:
The combination of Lloyd and Vohra discloses the limitations of independent claim 15.  Lloyd further discloses the limitations of claim 17.
System claim 17 functions corresponds to method claim 3 steps.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 3.
In reference to Claim 23:
The combination of Lloyd and Vohra discloses the limitations of independent claim 15.  Lloyd further discloses the limitations of claim 23.
System claim 23 instructions corresponds to method claim 21 steps.  Therefore, claim 23 has been analyzed and rejected as previously discussed with respect to claim 21.

Claim 4 of claim 1 above, Claim 11 of claim 8 above and Claim 18 of claim 15 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0091764 A1 by Lloyd et al. (Lloyd), in view of US Pub. No. 2015/0356563 A1 by Vohra et al (Vohra) and further in view of US Pub No. 2014/0040149 A1 by Fiske (Fiske)
In reference to Claim 4:
The combination of Lloyd and Vohra discloses the limitations of independent claim 1.  Lloyd further discloses the limitations of claim 4.
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising 
Lloyd does not explicitly teach:
transmitting, from the server to the point-of-sale terminal instructions to skip additional verification steps.
Fiske teaches:
transmitting, from the server to the point-of-sale terminal instructions to skip additional verification steps ((Fiske) in at least para 0051).
Both Lloyd and Fiske are directed toward transaction authentication processes.  Fiske teaches the motivation of omitting authentication steps as for online authentication the responsibility can be performed by the issuer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication process of Lloyd to include the authentication process of Fiske since Fiske teaches the motivation of omitting authentication steps as for online authentication the responsibility can be performed by the issuer.  
In reference to Claim 11:
The combination of Lloyd and Vohra discloses the limitations of independent claim 8.  Lloyd further discloses the limitations of claim 11.
Medium claim 11 instructions corresponds to method claim 4 steps.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 4.
In reference to Claim 18:
The combination of Lloyd and Vohra discloses the limitations of independent claim 15.  Lloyd further discloses the limitations of claim 18.
System claim 18 instructions corresponds to method claim 4 steps.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4.
Claim 6 of claim 1 above, 14 of claim 8 above; and Claim 19 of claim 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2017/0091764 A1 by Lloyd et al. (Lloyd), in view of US Pub. No. 2015/0356563 A1 by Vohra et al (Vohra) and further in view of US Pub No. 2016/0308980 A1 by Singh et al. (Singh)
In reference to Claim 6:
The combination of Lloyd and Vohra discloses the limitations of independent claim 1.  Lloyd further discloses the limitations of claim 6:
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the preauthorization code is displayable on the mobile device ((Lloyd) in at least para 0123, para 0133)
Lloyd does not explicitly teach:
...QR code.
Singh teaches:
wherein the preauthorization code is displayable on the mobile device as a QR code.((Singh) in at least FIG. 3; para 0037)
Both Lloyd and Singh are directed toward preauthorization related to transactions.  Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the pre-authentication process of Lloyd to include the pre-authorization features of Singh since Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.
In reference to Claim 14:
The combination of Lloyd and Vohra discloses the limitations of independent claim 8.  Lloyd further discloses the limitations of claim 14:
(Previously Presented) The article of manufacture of claim 8 (see rejection of claim 8 above), 
Wherein the preauthorization code is displayable on the mobile device... wherein the preauthorization code is displayable on the mobile device ((Lloyd) in at least para 0123, para 0133)
Lloyd does not explicitly teach:
...QR code.
Singh teaches:
wherein the preauthorization code is displayable on the mobile device as a QR code.((Singh) in at least FIG. 3; para 0037)
Both Lloyd and Singh are directed toward preauthorization related to transactions.  Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the pre-authentication process of Lloyd to include the pre-authorization features of Singh since Singh teaches the motivation of using QR codes as a pre-authorization feature in order to facilitate seamless transactions.
In reference to Claim 19:
The combination of Lloyd and Vohra discloses the limitations of independent claim 19:
System claim 19 instructions corresponds to manufacture claim 12 instructions.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,592,903 B2 by Henderson et al. claim 10.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                 
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697